DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/2/22.  The Examiner notes that Applicant’s arguments are not persuasive.  Applicant argues that the groups are sufficiently related such that an undue burden would not be presented (page 7).  However, as noted in the previous office action, the claims, as recited, contain restrictable subject matter.  Search together would pose a time burden on the Examiner and therefore the restriction is maintained.  Claims 1-7 are considered on the merits below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (US 2020106272).
As to claim 1, Yu is directed to a method for controlling operation of a module level power electronics (MLPE) (shut down circuit/power source control unit; Figure 1), the MLPE device comprising a switching device (S; Figure 2) connected in series with a photovoltaic module corresponding to the MLPE device (paragraph 0048), and the method comprising:
Detecting a current of a photovoltaic string where the MLPE device is located (paragraph 0071); 
Determining whether the current of the photovoltaic string is less than a current threshold (paragraph 0071) and coding in formation sent by a converter in a photovoltaic system is not received for a first preset time period (SCU; Figures 1 and paragraph 0037); and
Controlling, if it is determined that the current of the PV string is less than the current threshold and the coding information sent by the converter is not received for the first preset time period, an output voltage or output power of the MLPE device to be less than a corresponding threshold (paragraph 0040; Figure 3).
Regarding claim 2, the prior art teaches the controlling an output voltage or power of the MLPE device to be less than a corresponding threshold comprises: controlling the switching device to switch with a fixed cycle and a fixed duty cycle, to reduce the output voltage and the output power of the MLPE device (paragraph 0064).
Regarding claim 3, the prior art teaches the controlling an output voltage/power of the MLPE to be less than a corresponding threshold comprises: controlling the switching device to switch, to cause the output voltage of the MLPE device to be less than a first preset voltage threshold (paragraph 0032).
Regarding claim 4, the prior art teaches before controlling the output voltage or the output power of the MLPE device to be less than the corresponding threshold, the method further comprising:
Detecting an input voltage of the MLPE device, and determining whether the input voltage is greater than a second preset voltage threshold; and
Controlling, if it is determined that the input voltage is greater than the second preset voltage threshold, the output voltage/power of the MLPE device to be less than the corresponding threshold (paragraphs 0072-0073).
Regarding claim 5, the prior art teaches after controlling the output voltage/power of the MLPE device to be less than the corresponding threshold, the method further comprising: 
Determining whether the coding information is not received for a second preset time period, wherein the second preset time period is greater than the first preset time period; and 
Controlling, if the coding information is not received for the second preset time period, the output voltage of the MLPE device to be less than a third preset voltage threshold (paragraph 0060).
Regarding claim 6, the prior at teaches the controlling the output voltage of the MLPE device to be less than a third preset voltage comprising controlling the switching device to be turned off (paragraph 0021 and 0035).
Regarding claim 7, the prior art teaches the coding information being at least one of a voltage or current fluctuation (change) on an input side (paragraph 0040).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726